 


114 HR 2156 IH: Medicare Audit Improvement Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2156 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Graves of Missouri (for himself, Mr. Schiff, Mr. Bost, Mrs. Wagner, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to reform the practices of recovery audit contractors under the Medicare program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Medicare Audit Improvement Act of 2015.  2.Reforming the practices of recovery audit contractors under the Medicare program (a)Elimination of contingency fee payment systemSection 1893(h) of the Social Security Act (42 U.S.C. 1395ddd(h)) is amended— 
(1)in paragraph (1), by inserting , for recovery activities conducted during a fiscal year before fiscal year 2015 after Under the contracts; and  (2)by adding at the end the following new paragraph: 
 
(11)Payment for recovery activities performed after fiscal year 2014 
(A)In generalUnder the contracts, subject to paragraphs (B) and (C), payment shall be made to recovery audit contractors for recovery activities conducted during fiscal year 2015 and each fiscal year thereafter in the same manner, and from the same amounts, as payment is made to eligible entities under contracts entered into for recovery activities conducted during fiscal year 2014 under subsection (a). (B)Prohibition on incentive paymentsUnder the contracts, payment made to a recovery audit contractor for recovery activities conducted during fiscal year 2015 or any fiscal year thereafter may not include any incentive payments.  
(C)Performance accountability 
(i)In generalUnder the contracts, payment made to a recovery audit contractor for recovery activities conducted during fiscal year 2015 or any fiscal year thereafter shall, in the case that the contractor has a complex audit denial overturn rate at the end of such fiscal year (as calculated under the methodology described in clause (iv)) that is .1 or greater, be reduced in an amount determined in accordance with clause (ii). (ii)Payment reductions (I)Sliding scale of amount of reductionsThe Secretary shall establish, for purposes of determining the amount of a reduction in payment to a recovery audit contractor under clause (i) for recovery activities conducted during fiscal year, a linear sliding scale of payment reductions for recovery audit contractors for such fiscal year. Under such linear sliding scale, the amount of such a reduction in payment to a recovery audit contractor for a fiscal year shall be calculated in a manner that provides for such reduction to be greater than the reduction for such fiscal year for recovery audit contractors that have complex audit denial overturn rates at the end of such fiscal year (as calculated under the methodology described in clause (iv)) that are lower than the complex audit denial overturn rate of the contractor at the end of such fiscal year (as so calculated).  
(II)Manner of collecting reductionThe Secretary may assess and collect the reductions in payment to recovery audit contractors under clause (i) in such manner as the Secretary may specify (such as by reducing the amount paid to the contractor for recovery activities conducted during a fiscal year or by assessing the reduction as a separate penalty payment to be paid to the Secretary by the contractor with respect to each complex audit denial issued by the contractor that is overturned on appeal). (iii)Timing of determinations of payment reductionsThe Secretary shall, with respect to a recovery audit contractor, determine not later than six months after the end of a fiscal year— 
(I)whether to reduce payment to the recovery audit contractor under clause (i) for recovery activities conducted during such fiscal year; and (II)in the case that the Secretary determines to so reduce payment to the contractor, the amount of such payment reduction. 
(iv)Methodology for calculation of overturned complex audit denial overturn rate 
(I)Calculation of overturn rateThe Secretary shall calculate a complex audit denial overturn rate for a recovery audit contractor for a fiscal year by— (aa)determining, with respect to the contract entered into under paragraph (1) by the contractor, the number of complex audit denials issued by the contractor under the contract (including denials issued before such fiscal year and during such fiscal year) that are overturned on appeal; and 
(bb)dividing the number determined under item (aa) by the number of complex audit denials issued by the contractor under such contract (including denials issued before such fiscal year and during such fiscal year).  (II)Fairness and transparencyThe Secretary shall calculate the percentage described in subclause (I) in a fair and transparent manner.  
(III)Accounting for subsequently overturned appealsThe Secretary shall calculate the percentage described in subclause (I) in a manner that accounts for the likelihood that complex audit denials issued by the contractor for such fiscal year will be overturned on appeal in a subsequent fiscal year. (IV)Complex audit denial definedIn this subparagraph, the term complex audit denial means a denial by a recovery audit contractor of a claim for payment under this title submitted by a hospital, psychiatric hospital, or critical access hospital that is so denied by the contractor after the contractor has— 
(aa)requested that the hospital, psychiatric hospital, or critical access hospital, in order to support such claim for payment, provide supporting medical records to the contractor; and (bb)reviewed such medical records in order to determine whether an improper payment has been made to the hospital, psychiatric hospital, or critical access hospital for such claim. 
(V)Overturned on appeal definedIn this subparagraph, the term overturned on appeal means, with respect to a complex audit denial, a denial that is overturned on appeal at the reconsideration level, the redetermination level, or the administrative law judge hearing level.  (D)Application to existing contractsNot later than 60 days after the date of the enactment of this paragraph, the Secretary shall modify, as necessary, each contract under paragraph (1) that the Secretary entered into prior to such date of enactment in order to ensure that payment with respect to recovery activities conducted under such contract is made in accordance with the requirements described in this paragraph. . 
(b)Elimination of one-Year timely filing limit To rebill part B claims 
(1)In generalSection 1842(b) of the Social Security Act (42 U.S.C. 1395u(b)) is amended by adding at the end the following new paragraph:   (20)Exception to the one-year timely filing limit for certain rebilled claims (A)In generalIn the case of a claim submitted under this part by a hospital (as defined in subparagraph (B)(i)) for hospital services with respect to which there was a previous claim submitted under part A as inpatient hospital services or inpatient critical access hospital services that was denied by a Medicare contractor (as defined in subparagraph (B)(ii)) because of a determination that the inpatient admission was not medically reasonable and necessary under section 1862(a)(1)(A), the deadline described in this paragraph is 180 days from the date of the final denial of such claim under part A. 
(B)DefinitionsIn this paragraph: (i)HospitalThe term hospital has the meaning given such term in section 1861(e), and includes a psychiatric hospital (as defined in section 1861(f)) and a critical access hospital (as defined in section 1861(mm)(1)).  
(ii)Medicare contractorThe term Medicare contractor has the meaning given such term under section 1889(g), and includes a recovery audit contractor with a contract under section 1893(h). (iii)Final denialThe term final denial means— 
(I)in the case that a hospital elects not to appeal a denial described in subparagraph (A) by a Medicare contractor, the date of such denial; or (II)in the case that a hospital elects to appeal a such a denial, the date on which such appeal is exhausted.. 
(2)Conforming amendments 
(A)Section 1835(a)(1) of the Social Security Act (42 U.S.C. 1395n(a)(1)) is amended by inserting or, in the case of a claim described in section 1842(b)(20), the no later than the deadline described in such paragraph after the date of service. (B)Section 1842(b)(3)(B) of the Social Security Act (42 U.S.C. 1395u(b)(3)(B)) is amended in the flush language following clause (ii) by inserting or, in the case of a claim described in section 1842(b)(20), the no later than the deadline described in such paragraph after the date of service.  
(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply to claims submitted under part B of title XVIII of the Social Security Act for hospital services for which there was a previous claim submitted under part A as inpatient hospital services or inpatient critical access hospital services that was subject to a final denial (as defined in paragraph (20)(B)(iii) of section 1842(b) of such Act (42 U.S.C. 1395u(b)) on or after such date of enactment. (c)Medical documentation considered for medical necessity reviews of claims for inpatient hospital servicesSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended by adding at the end the following new sentence: A determination under paragraph (1) of whether inpatient hospital services or inpatient critical access hospital services furnished to an individual on or after the date of the enactment of this sentence are reasonable and necessary shall be based solely upon information available to the admitting physician at the time of the inpatient admission of the individual for such inpatient services, as documented in the medical record.  
 
